FOURTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT

THIS FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of February 24, 2011, is entered into
among FLEETCOR FUNDING LLC (the “Seller”), FLEETCOR TECHNOLOGIES OPERATING
COMPANY, LLC (the “Servicer”), the various Purchaser Agents, Conduit Purchasers
and Related Committed Purchasers listed on the signature pages hereto and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as administrator (in such capacity, the
“Administrator”).

BACKGROUND

A. The parties hereto are parties to that certain Fourth Amended and Restated
Receivables Purchase Agreement dated as of October 29, 2007 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

B. The parties hereto desire to amend the Receivables Purchase Agreement as
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:

1.1 Section 6.3(c) of the Receivables Purchase Agreement is amended by adding
the following paragraph to the end of such Section:

Any Related Committed Purchaser may pledge or assign any of its rights
(including, without limitation, rights to payment of principal and interest)
hereunder to any Federal Reserve Bank without notice to or consent of the
Seller, the Servicer, any other Purchaser, any Purchaser Agent or the
Administrator; provided, that no such pledge or assignment shall release such
Related Committed Purchaser from any of its obligations hereunder or substitute
such pledgee or assignee for such Related Committed Purchaser as a party hereto.

1.2 Section 6.7 of the Receivables Purchase Agreement is amended by replacing
the phrase “if applicable, the rating agencies rating the Notes of any Conduit
Purchaser” where it appears in sub-clause (iii) of such Section with the phrase
“any nationally recognized statistical rating organization”.

1.3 Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Receivables Purchase Agreement is amended by deleting the
reference to the date “February 24, 2011” therein and substituting the date
“February 23, 2012” therefor.

1.4 Section 2(l) of Exhibit IV to the Receivables Purchase Agreement entitled
“Permitted Acquisitions” is replaced in its entirety with the following:

(l) [Reserved].

SECTION 2. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:

(a) representations and warranties made by it in the Transaction Documents are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date);

(b) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event; and

(c) the Facility Termination Date has not occurred; and

(d) the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Receivables Purchase Agreement, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms.

SECTION 3. Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.

SECTION 4. Effectiveness. This Amendment shall be effective as of the date
hereof provided that the Administrator shall have received each of the
following, each in form and substance satisfactory to the Administrator:

(a) counterparts of this Amendment duly executed by each of the parties hereto;

(b) counterparts of that certain Second Amendment to the Performance Guaranty
being entered into concurrently herewith duly executed by each of the parties
thereto;

(c) evidence that each Purchaser Agent has received (i) counterparts of its
Purchaser Group Fee Letter dated as of the date hereof and duly executed by the
parties thereto and (ii) the “Structuring Fee” referred to in such Purchaser
Group Fee Letter; and

(d) such other documents and instruments as the Administrator or any Purchaser
Agent may reasonably request.

SECTION 5. Miscellaneous. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 7. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

[Signatures begin on next page]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

By: /s/ William P. Falcon
Name: William P. Falcon
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,


as Purchaser Agent for the Market Street Purchaser Group

By: /s/ Jessica Fabrizi
Name: Jessica Fabrizi
Title: Assistant Vice President


1

MARKET STREET FUNDING LLC,


as a Related Committed Purchaser and as Conduit Purchaser

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President


2

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,


as Purchaser Agent for the Atlantic Purchaser Group

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,


as Related Committed Purchaser

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


3

ATLANTIC ASSET SECURITIZATION LLC


as Conduit Purchaser

     
By:
  Credit Agricole Corporate and Investment Bank,
as attorney-in-fact

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director


4

FLEETCOR FUNDING LLC, as Seller

By: /s/ Eric Dey
Name: Eric Dey
Title: Chief Financial Officer


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as

Servicer

By: /s/ Eric Dey
Name: Eric Dey
Title: Chief Financial Officer


5